Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETALED ACTION
The amendment filed 06/30/2022 has been entered. Claims 1-2, 6-8, and 14-15 are pending. claims 1, 6, 7, and 14 have been amended. Claims 3-5, 9-13, and 16 have been cancelled. No new claim is added. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6-8, and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 20170169709) hereinafter Ando in view of Wheeler et al. (US 20180188045) hereinafter Wheeler.
Regarding claim 1, Ando teaches in a self-vehicle generating self-vehicle sensor data (i.e. based on the current position of the self-vehicle and the behavior information, generating the vehicle information of the self-vehicle (henceforth, self-vehicle information), [0088] and The behavior information obtainer F2 obtains behavior information indicative of the behavior of the self-vehicle from the various sensors, e.g., from the direction sensor 20, the speed sensor 30, the yaw rate sensor, [0083]), an apparatus, comprising: a) a vehicle-to-everything (V2X) communication unit configured to receive V2X data from another vehicle, the V2X data including another vehicle sensor data (i.e. another vehicle information obtainer obtaining, via a vehicle-to-vehicle (V2V) communicator performing the vehicle-to-vehicle communication, the other vehicle information including a current position and a travel direction of the other vehicle, [0019] and the vehicle information obtained form a direction sensor 20, a speed sensor 30, a yaw rate sensor, [0036]); b) a data processor configured to process the self-vehicle sensor data and the V2X data into combined data (i.e. the collision possibility determiner F6 estimates a collision of the self-vehicle and the other vehicle traveling around the self-vehicle, based on the current position of the self-vehicle, the behavior information of the self-vehicle, and the other vehicle information that is obtained by the near-filed communication controller, [0101] and based on the self-vehicle reach time and the other vehicle reach time, a remaining time to the collision with the object vehicle Rv (henceforth, TTC: Time To Collision) is estimated, [0171]).
However, Ando does not explicitly disclose to extract relevant data from the combined data, the relevant data indicative of a sensor mismatch in which an object is detected by the self-vehicle but not by the another vehicle or vices versa and a cloud communication unit configured to transmit the relevant data to a cloud.
However, Wheeler teaches to extract relevant data from the combined data, the relevant data indicative of a sensor mismatch in which an object is detected by the self-vehicle but not by the another vehicle or vices versa (i.e. if a representation of a landmark object is associated with a high confidence value in the landmark map but the vehicle 150 does not detect the landmark object based on the vehicle's own observation of its environment, [0064], the vehicle compares data associated with the objects detected by the vehicles to data associated with the objects on the maps to determine any discrepancies between the vehicle's perception of its environment, [0082], and the vehicle  determines that there is a mismatch if the location data and the geometric shape data of an object detected by the vehicle (or an object on the map) does not match the location data and geometric shape data of any object on the map (or any object detected by the vehicle, [0091]) and a cloud communication unit configured to transmit the relevant data to a cloud (i.e. the vehicle may send raw sensor data used when creating a mismatch record along with the mismatch record to the online HD map system (cloud), [0096] and the vehicle 150 transmits a discrepancy immediately if the associated significance value is greater than a threshold, [0122]).
Based on Ando in view of Wheeler it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wheeler to the system of Ando in order to increase vehicle information collecting capability of Ando system.

Regarding claim 2, Ando does not explicitly disclose the processor is further configured to create a relevant data log for logging the relevant data before transmitting the relevant data to the cloud.
However, Wheeler teaches the processor is further configured to create a relevant data log for logging the relevant data before transmitting the relevant data to the cloud (i.e. A first type of a mismatch record corresponds to a particular detected object that is determined not to match any object represented in the landmark map stored in the local HD map store 275 (hereinafter referred to as “an unverified detected object”). A second type of a mismatch record corresponds to a particular represented object in the landmark map stored in the local HD map store 275 that is determined not to match any detected object (referred to as “an unverified represented object”), [0091]). Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
							
Regarding claims 7-8, the limitations of claims 7-8 are similar to the limitations of claims 1-2. Therefore, the limitations of claims 7-8 are rejected in the analysis of claims 1-2 above, and the claims are rejected on that basis.

Claims 6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 20170169709) hereinafter Ando in view of Herman et al. (US 10755691) hereinafter Herman and further in view of VIVET et al. (CN 113195323 A) hereinafter VIVET.
Regarding claim 6, Ando in view of Herman teach the limitation of claim 1 above.
However, Ando in view of Herman do not explicitly disclose the relevant data log includes a false-negative log and a false-positive log.
However, VIVET teaches the relevant data log includes a false-negative log and a false-positive log (i.e. such inaccuracies and errors may lead to unreasonable sudden braking (false positive), or collision with the target object (false negative) more lees, page 3, paragraph, 4).
Based on Ando in view of Herman and further in view of VIVET it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of VIVET to the system of Ando and Herman in order to reduce wrong signal generation.

Regarding claim 14, the limitations of claim 14 are similar to the limitations of claim 6. Therefore, the limitations of claim 14 are rejected in the analysis of claim 6 above, and the claims are rejected on that basis.

Regarding claim 15, Ando teaches the sensor mismatch is identified if an object is detected by the self-vehicle but not by the another vehicle or vice-versa (i.e. weather information may be utilized, determining that the visibility is high when rain/snow etc. is falling. The weather information may be detected by using a rain sensor in the self-vehicle, [0117]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
10/13/2022

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447